Exhibit 10.1

 

SETTLEMENT AGREEMENT AND RELEASE

 

This Settlement Agreement (“Agreement”) is entered into and is effective as of
this 14th day of December, 2008 (the “Effective Date”), by and between, on the
one hand, Hexion Specialty Chemicals, Inc. (“Hexion”), Hexion LLC, Nimbus Merger
Sub Inc., and Craig O. Morrison (collectively, the “Hexion Parties”), and Apollo
Investment Fund IV, L.P., Apollo Overseas Partners IV, L.P., Apollo Investment
Fund V, L.P., Apollo Overseas Partners V, L.P., Apollo Netherlands Partners
V(A), L.P., Apollo Netherlands Partners V(B), L.P., Apollo German Partners V
GmbH & Co. KG, Apollo Investment Fund VI, L.P., Apollo Overseas Partners VI,
L.P., Apollo Overseas Partners (Delaware) VI, L.P., Apollo Overseas Partners
(Delaware 892) VI, L.P, Apollo Overseas Partners (Germany) VI, L.P., Apollo
Advisors IV, L.P., Apollo Management IV, L.P., Apollo Advisors V, L.P., Apollo
Management V, L.P., Apollo Advisors VI, L.P., Apollo Management VI, L.P., Apollo
Management, L.P., Apollo Global Management, LLC.,  Leon Black and Joshua J.
Harris (collectively, the “Apollo Parties”); and, on the other, Huntsman Corp.
(“Huntsman”), Jon M. Huntsman and Peter Huntsman (collectively, the “Huntsman
Parties”) and Huntsman Family Holdings Company LLC, The Jon and Karen Huntsman
Foundation, Karen H. Huntsman Inheritance Trust, Huntsman Financial Corporation,
and Brynn B. Huntsman, as Custodian under the Utah Uniform Transfers to Minors
Act, for the benefit of Rebecca Brynn Huntsman, Rachel Brynn Huntsman, Caroline
Brynn Huntsman, Amber Brynn Huntsman, Virginia Brynn Huntsman and James B.
Huntsman (collectively, the “Huntsman Family Shareholders”), (the Hexion
Parties, the Apollo Parties, the Huntsman Parties and the Huntsman Family
Shareholders collectively, the “Parties,” and each individually a “Party”).

 

--------------------------------------------------------------------------------


 

WHEREAS, prior to the execution of this Agreement, Huntsman validly terminated
the Merger Agreement;

 

WHEREAS, one or more of the Parties are involved in the following litigations in
which the parties thereto have asserted claims, counterclaims or third-party
claims arising from or related to the Agreement and Plan of Merger among Hexion
Specialty Chemicals, Inc., Nimbus Merger Sub Inc. and Huntsman Corporation,
dated as of July 12, 2007 (the “Merger Agreement”), the Transactions referred to
therein, and related matters:

 

·                                          Hexion Specialty Chemicals, Inc.;
Nimbus Merger Sub Inc.; Apollo Investment Fund IV, L.P.; Apollo Overseas
Partners IV, L.P.; Apollo Advisors IV, L.P.; Apollo Management IV, L.P.; Apollo
Investment Fund V, L.P.; Apollo Overseas Partners V, L.P.; Apollo Netherlands
Partners V(A), L.P.; Apollo Netherlands Partners V(B), L.P.; Apollo German
Partners V GmbH & Co. Kg; Apollo Advisors V, L.P.; Apollo Management V, L.P.;
Apollo Investment Fund VI, L.P.; Apollo Overseas Partners VI, L.P.; Apollo
Overseas Partners (Delaware) VI, L.P.; Apollo Overseas Partners (Delaware 892)
VI, L.P.; Apollo Overseas Partners (Germany) VI, L.P.; Apollo Advisors VI, L.P.;
Apollo Management VI, L.P.; Apollo Management, L.P.; and Apollo Global
Management, LLC v. Huntsman Corp., C.A. No. 3841-VCL (Court of Chancery,
Delaware) (the “Delaware Action”);

 

·                                          Huntsman Corp. v. Leon Black, Joshua
J. Harris, Apollo Global Management, L.L.C., Apollo Management, L.P., Apollo
Management IV, L.P., Apollo Management V, L.P., Apollo Management VI, L.P.,
Apollo Investment Fund IV, L.P., Apollo Overseas Partners IV, L.P., Apollo
Advisors IV, LP., Apollo Investment Fund V, L.P., Apollo Overseas Partners V,
L.P., Apollo Netherlands Partners V(A),L.P., Apollo Netherlands Partners V(B),
L.P., Apollo German Partners V GmbH & Co. KG, Apollo Advisors V, L.P., Apollo
Investment Fund VI, L.P., Apollo Overseas Partners VI, L.P., Apollo Overseas
Partners (Delaware) VI, L.P., Apollo Overseas Partners (Delaware 892) VI, L.P.,
Apollo Overseas Partners (Germany) VI, L.P., and Apollo Advisors VI, L.P., Cause
No. 08-06-06037 (Montgomery County, Texas) (the “Texas Action Against Apollo”);

 

·                                          Hexion Specialty Chemicals, Inc.,
Hexion LLC and Nimbus Merger Sub Inc. v. Credit Suisse, Cayman Islands Branch,
Credit Suisse Securities

 

2

--------------------------------------------------------------------------------


 

(USA) LLC, Deutsche Bank AG Cayman Islands Branch, Deutsche Bank AG New York
Branch, Deutsche Bank Securities Inc., and Deutsche Bank Trust Company Americas,
Index No. 114552/08 (New York Supreme Court, New York County) (the “New York
Action Against the Banks”);

 

·                                          Huntsman Corp. v. Credit Suisse
Securities (USA) LLC, and Deutsche Bank Securities, Inc., Cause No. 08-09-09258
(Montgomery County, Texas) (the “Texas Action Against the Banks”);

 

·                                          Hexion Specialty Chemicals, Inc.;
Apollo Global Management, LLC; Apollo Management, L.P.; Apollo Management IV,
L.P.; Apollo Management V, L.P.; Apollo Management VI, L.P.;  Apollo Investment
Fund IV, L.P.; Apollo Overseas Partners IV, L.P.; Apollo Advisors IV, L.P.;
Apollo Investment Fund V, L.P.; Apollo Overseas Partners V, L.P.; Apollo
Netherlands Partners V(A), L.P.; Apollo Netherlands Partners V(B), L.P.; Apollo
German Partners V GmbH & Co. Kg; Apollo Advisors V, L.P.; Apollo Investment Fund
VI, L.P.; Apollo Overseas Partners VI, L.P.; Apollo Overseas Partners (Delaware)
VI, L.P.; Apollo Overseas Partners (Delaware 892) VI, L.P.; Apollo Overseas
Partners (Germany) VI, L.P.; Apollo Advisors VI, L.P.; Leon Black and Joshua
Harris v. Huntsman Corp., Index No. 602394/08 (New York Supreme Court, New York
County) (the “New York Action Against Huntsman”); and

 

·                                          Sandra Lifschitz et al. v. Hexion
Specialty Chemicals, Inc., Craig O. Morrison and Joshua J. Harris, 08-CV-06394
(RMB) (S.D.N.Y.) (the “Huntsman Shareholder Action”) (all the foregoing
collectively, the “Litigations”);

 

WHEREAS, without any admission by any Party of any fact or issue of law, or
concerning the merits of any claim or defense that has been, could have been, or
could be asserted in the Litigations, the Parties desire to settle all disputes
and controversies between them upon the terms and subject to the conditions set
forth below.

 

NOW THEREFORE, in consideration of the mutual promises, covenants and agreements
contained herein, the adequacy and sufficiency of all of which are hereby
acknowledged, the Parties agree as follows:

 


1.                                      CAPITALIZED TERMS.  CAPITALIZED TERMS
NOT OTHERWISE DEFINED IN THIS AGREEMENT SHALL BE DEFINED AS SET FORTH IN THE
MERGER AGREEMENT.

 

3

--------------------------------------------------------------------------------


 


2.                                      TERMINATION OF THE MERGER AGREEMENT. 
HUNTSMAN HAS VALIDLY TERMINATED THE MERGER AGREEMENT IN ACCORDANCE WITH ITS
TERMS PURSUANT TO SECTION 7.1 OF THE MERGER AGREEMENT.  PROMPTLY FOLLOWING THE
EFFECTIVE DATE, HEXION SHALL TAKE ALL ACTIONS REASONABLY REQUIRED TO TERMINATE
ANY TENDER OFFERS FOR SECURITIES OF HUNTSMAN AND ITS AFFILIATES THEN OUTSTANDING
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT,
INCLUDING THE DEBT OFFER.


 


3.                                      SETTLEMENT PAYMENTS.


 


(A)                                  THE APOLLO ENTITIES SET FORTH IN PARAGRAPH
1 OF ANNEX A ATTACHED HERETO SHALL PURCHASE FROM HUNTSMAN $250 MILLION
($250,000,000) OF CONVERTIBLE NOTES OF HUNTSMAN ON SUBSTANTIALLY THE TERMS AND
CONDITIONS SET FORTH IN ANNEX B ATTACHED HERETO AND SUCH OTHER TERMS AND
CONDITIONS AS MAY BE REASONABLY AGREED TO BY THE PARTIES TO SUCH PURCHASE.  THE
PARTIES TO THE PURCHASE SHALL NEGOTIATE IN GOOD FAITH THE DOCUMENTATION RELATING
TO SUCH PURCHASE TO EFFECT THE PURCHASE ON OR BEFORE DECEMBER 31, 2008.


 


(B)                                 IN SETTLEMENT OF THE CLAIM AGAINST THE
APOLLO ENTITIES SET FORTH IN PARAGRAPH 2 OF ANNEX A ATTACHED HERETO BY HUNTSMAN
IN THE DELAWARE ACTION FOR COMMERCIAL DISPARAGEMENT, THE APOLLO ENTITIES SET
FORTH IN PARAGRAPH 2 OF ANNEX A, ON A JOINT AND SEVERAL BASIS, SHALL PAY
HUNTSMAN THE AMOUNT OF $200 MILLION ($200,000,000).


 


(C)                                  IN SETTLEMENT OF THE CLAIM AGAINST HEXION
AND THE APOLLO ENTITIES SET FORTH IN PARAGRAPH 3 OF ANNEX A ATTACHED HERETO BY
HUNTSMAN IN THE DELAWARE ACTION FOR COMMERCIAL DISPARAGEMENT, HEXION, ON A JOINT
AND SEVERAL BASIS WITH THE APOLLO ENTITIES SET FORTH IN PARAGRAPH 3 OF ANNEX A
ATTACHED HERETO, SHALL PAY HUNTSMAN THE AMOUNT OF $225 MILLION ($225,000,000). 
IN THE EVENT THAT ANY OF THE

 

4

--------------------------------------------------------------------------------


 


APOLLO ENTITIES SET FORTH IN PARAGRAPH 3 OF ANNEX A ATTACHED HERETO SATISFIES
ANY PORTION OF SUCH AMOUNT, HEXION AGREES TO USE DILIGENT EFFORTS TO OBTAIN
REIMBURSEMENT OR OTHER RECOVERY FROM ITS INSURANCE PROVIDERS; PROVIDED, HOWEVER,
THAT THIS OBLIGATION TO USE DILIGENT EFFORTS SHALL NOT BE DEEMED TO REQUIRE
HEXION TO WAIVE OR COMPROMISE ITS RIGHTS TO INSURANCE COVERAGE FOR ANY OTHER
LIABILITY OR CLAIM.  ANY AMOUNTS SO RECOVERED, NET OF EXPENSES INCURRED FOR SUCH
RECOVERY, SHALL BE PROMPTLY PAID BY HEXION PRO RATA TO THE APOLLO ENTITY OR
ENTITIES SET FORTH IN PARAGRAPH 3 OF ANNEX A ATTACHED HERETO UP TO THE AMOUNT
THAT SUCH ENTITY HAS PAID IN SATISFACTION OF THE PAYMENT OBLIGATION SET FORTH IN
THIS PARAGRAPH.


 


(D)                                 HEXION SHALL PAY HUNTSMAN THE $325 MILLION
($325,000,000) TERMINATION FEE, WHICH FEE IS DUE AND PAYABLE PURSUANT TO
SECTION 7.3(D) OF THE MERGER AGREEMENT.  THE HEXION PARTIES SHALL (I) USE
DILIGENT EFFORTS TO FINALIZE THE DOCUMENTATION FOR THE TERMINATION FACILITY WITH
THE BANKS ON TERMS CONSISTENT WITH THE COMMITMENT LETTER AND TO EXECUTE THE
TERMINATION FACILITY, (II) DRAW DOWN THE TERMINATION FACILITY AND UPON RECEIPT
OF THE PROCEEDS DELIVER THEM TO HUNTSMAN, AND (III) USE DILIGENT EFFORTS TO
PURSUE APPROPRIATE REMEDIES IN THE EVENT THE BANKS REFUSE TO FINALIZE SUCH
DOCUMENTATION OR TO FUND THE TERMINATION FACILITY.  THE HUNTSMAN PARTIES SHALL
COOPERATE IN GOOD FAITH WITH AND PROVIDE REASONABLE ASSISTANCE TO HEXION TO
SECURE THE PROCEEDS OF THE TERMINATION FACILITY.


 


(E)                                  AT LEAST $500 MILLION ($500,000,000) OF THE
PURCHASES FROM AND PAYMENTS TO HUNTSMAN SET FORTH IN PARAGRAPHS 3(A)-(C) ABOVE
SHALL BE MADE ON OR BEFORE DECEMBER 31, 2008 AND, IN ADDITION, THE PAYMENT SET
FORTH IN PARAGRAPH 3(D) ABOVE WILL BE PAID AS SOON AS ANY OF THE HEXION PARTIES
RECEIVES THE PROCEEDS OF THE TERMINATION

 

5

--------------------------------------------------------------------------------


 


FACILITY.  ANY PURCHASES FROM AND PAYMENTS TO HUNTSMAN SET FORTH IN PARAGRAPHS
3(A)-(D) ABOVE THAT HAVE NOT BEEN MADE ON OR BEFORE DECEMBER 31, 2008 SHALL BE
MADE ON OR BEFORE MARCH 31, 2009 WHETHER OR NOT THE HEXION PARTIES HAVE RECEIVED
THE PROCEEDS FROM THE TERMINATION FACILITY.


 


(F)                                    THE APOLLO ENTITIES SET FORTH IN
PARAGRAPH 4 OF ANNEX A ATTACHED HERETO SHALL PROVIDE FINANCING TO HEXION LLC IN
AN AMOUNT EQUAL TO $200 MILLION ($200,000,000) ON TERMS AND CONDITIONS AS MAY BE
REASONABLY AGREED TO BY HEXION LLC AND THE APOLLO ENTITIES SET FORTH IN
PARAGRAPH 4 OF ANNEX A ATTACHED HERETO.


 


(G)                                 EXCEPT AS PROVIDED IN PARAGRAPHS
3(A)-(E) ABOVE, THE HEXION PARTIES AND APOLLO PARTIES SHALL HAVE NO OBLIGATION
TO MAKE ANY PAYMENT TO THE HUNTSMAN PARTIES IN CONNECTION WITH THE MERGER
AGREEMENT, THE TRANSACTIONS OR THE INDEMNIFIED MATTERS (AS DEFINED IN PARAGRAPH
7(A) BELOW).


 


(H)                                 EACH PARTY SHALL RETAIN ALL PAYMENTS
PREVIOUSLY MADE UNDER THE MERGER AGREEMENT.


 


(I)                                     THE APOLLO PARTIES (EXCEPT FOR LEON
BLACK AND JOSHUA J. HARRIS) AND THE HEXION PARTIES (EXCEPT FOR CRAIG O.
MORRISON) ARE JOINTLY AND SEVERALLY LIABLE FOR THE PAYMENT OF ALL SUMS DUE TO
HUNTSMAN UNDER THIS PARAGRAPH 3.  IN THE EVENT ANY PAYMENT BY OR ON BEHALF OF
ANY OF THE HEXION PARTIES IS RESCINDED OR REQUIRED BY ANY COURT TO BE RETURNED
FOR ANY REASON HAVING TO DO WITH THE HEXION PARTIES, THE JOINT AND SEVERAL
OBLIGATION OF THE APOLLO PARTIES (EXCEPT FOR LEON BLACK AND JOSHUA J. HARRIS)
AND THE HEXION PARTIES (EXCEPT FOR CRAIG O. MORRISON) TO PAY SUCH AMOUNT SHALL
CONTINUE IN FULL FORCE AND EFFECT.

 

6

--------------------------------------------------------------------------------


 


4.                                      UNDERTAKINGS CONCERNING THE LITIGATIONS.


 


(A)                                  UPON FULL AND FINAL PAYMENT OF ALL AMOUNTS
DUE HUNTSMAN UNDER PARAGRAPH 3 ABOVE, THE PARTIES SHALL PROMPTLY TAKE ALL
NECESSARY AND APPROPRIATE ACTION TO OBTAIN THE DISMISSAL WITH PREJUDICE OF THE
DELAWARE ACTION, THE TEXAS ACTION AGAINST APOLLO AND THE NEW YORK ACTION AGAINST
HUNTSMAN, WITH EACH PARTY TO BEAR ITS OWN COSTS, EXPENSES, AND ATTORNEYS’ FEES
IN CONNECTION WITH THE DELAWARE ACTION, THE TEXAS ACTION AGAINST APOLLO AND THE
NEW YORK ACTION AGAINST HUNTSMAN.  PENDING DISMISSAL, THE PARTIES WILL JOINTLY
MOVE TO STAY THE DELAWARE ACTION, THE TEXAS ACTION AGAINST APOLLO AND THE NEW
YORK ACTION AGAINST HUNTSMAN.


 


(B)                                 HUNTSMAN WILL PROMPTLY MOVE TO SEVER AND
DISMISS THE APOLLO PARTIES FROM THE TEXAS ACTION AGAINST THE BANKS.


 


(C)                                  PROMPTLY AFTER THE EFFECTIVE DATE, HEXION
WILL SEEK LEAVE TO WITHDRAW ITS CLAIMS IN THE NEW YORK ACTION AGAINST THE BANKS,
EXCEPT THAT HEXION WILL NOT BE REQUIRED TO WITHDRAW ANY CLAIMS IN THE NEW YORK
ACTION AGAINST THE BANKS RELATING TO THE TERMINATION FACILITY.


 


(D)                                 HUNTSMAN WILL COOPERATE WITH THE HEXION
PARTIES AND THE APOLLO PARTIES IN THE HUNTSMAN SHAREHOLDER ACTION.


 


(E)                                  THE APOLLO PARTIES AND THE HEXION PARTIES
AGREE TO MAKE WITNESSES AVAILABLE FOR REASONABLE TIMES AND DATES AND TO
COOPERATE IN THE PRESENTATION OF HUNTSMAN’S CLAIMS IN THE TEXAS ACTION AGAINST
THE BANKS, INCLUDING BY PROVIDING WITNESS INTERVIEWS AND APPEARING VOLUNTARILY
FOR ORAL DEPOSITIONS WITHOUT THE NECESSITY OF A SUBPOENA.  HEXION AND THE APOLLO
ENTITIES SHALL ALSO CAUSE CRAIG O. MORRISON, WILLIAM

 

7

--------------------------------------------------------------------------------


 


CARTER, JOSHUA J. HARRIS AND JORDAN ZAKEN TO APPEAR IN TEXAS TO TESTIFY AT THE
TRIAL OF THE TEXAS ACTION AGAINST THE BANKS IF HUNTSMAN SO REQUESTS.


 


5.                                      MUTUAL RELEASES.


 


(A)                                  UPON FULL AND FINAL PAYMENT OF ALL AMOUNTS
DUE HUNTSMAN UNDER PARAGRAPH 3 ABOVE, THE HEXION PARTIES ON BEHALF OF THEMSELVES
AND EACH OF THEIR PARENTS, AFFILIATES, PREDECESSORS, SUCCESSORS AND ASSIGNS, AND
ON BEHALF OF EACH OF THEIR RESPECTIVE CURRENT AND FORMER OFFICERS, DIRECTORS,
MANAGERS, MEMBERS, EMPLOYEES, AGENTS AND OTHER REPRESENTATIVES IN THEIR
CAPACITIES AS SUCH (COLLECTIVELY, THE “HEXION RELEASORS”), HEREBY RELEASE,
ACQUIT, AND FOREVER DISCHARGE THE HUNTSMAN PARTIES, THE HUNTSMAN FAMILY
SHAREHOLDERS AND EACH OF THEIR PARENTS, AFFILIATES, PREDECESSORS, SUCCESSORS AND
ASSIGNS, AND THEIR RESPECTIVE CURRENT AND FORMER OFFICERS, DIRECTORS, EMPLOYEES,
CONTRACTORS, SUBCONTRACTORS, AGENTS, SECURITY HOLDERS, ATTORNEYS AND OTHER
REPRESENTATIVES IN THEIR CAPACITIES AS SUCH (COLLECTIVELY, THE “HUNTSMAN
RELEASEES”) AND THE APOLLO PARTIES AND THEIR RESPECTIVE PARENTS, AFFILIATES,
PREDECESSORS, SUCCESSORS AND ASSIGNS, AND THEIR RESPECTIVE CURRENT AND FORMER
OFFICERS, DIRECTORS, MANAGERS, MEMBERS, PARTNERS, EMPLOYEES, CONTRACTORS,
SUBCONTRACTORS, AGENTS, SECURITY HOLDERS, ATTORNEYS AND OTHER REPRESENTATIVES IN
THEIR CAPACITIES AS SUCH (COLLECTIVELY, THE “APOLLO RELEASEES”), FROM ANY AND
ALL ACTIONS, CAUSES OF ACTION, COUNTERCLAIMS, SUITS, DEBTS, SUMS OF MONEY,
ACCOUNTS, CONTRACTS, AGREEMENTS, PROMISES, CONTRIBUTION, INDEMNIFICATION,
DAMAGES, JUDGMENTS, EXECUTIONS AND DEMANDS WHATSOEVER, AT LAW, IN EQUITY OR
OTHERWISE, WHICH THE HEXION RELEASORS, OR ANY OF THEM, NOW OR HEREAFTER CAN,
SHALL OR MAY HAVE AGAINST THE HUNTSMAN RELEASEES AND/OR THE APOLLO RELEASEES, OR
ANY OF THEM, WHETHER KNOWN OR UNKNOWN, FROM THE BEGINNING OF THE WORLD TO THE
DATE OF THIS AGREEMENT; PROVIDED,

 

8

--------------------------------------------------------------------------------


 


HOWEVER, THAT THIS RELEASE DOES NOT EXTEND TO CLAIMS ARISING OUT OF ORDINARY
COURSE OF BUSINESS COMMERCIAL DEALINGS BETWEEN THE HEXION RELEASORS AND EITHER
THE APOLLO RELEASEES OR THE HUNTSMAN RELEASEES.  THE CLAIMS RELEASED BY THE
HEXION RELEASORS AGAINST THE APOLLO RELEASEES PURSUANT TO THIS PARAGRAPH INCLUDE
BUT ARE NOT LIMITED TO ANY AND ALL CLAIMS THAT THE HEXION RELEASORS MAY HAVE
AGAINST JOSHUA J. HARRIS OR CRAIG O. MORRISON AND RIGHTS OF CONTRIBUTION THAT
THE HEXION RELEASORS MAY HAVE AGAINST JOSHUA J. HARRIS OR CRAIG O. MORRISON
ARISING FROM THE HUNTSMAN SHAREHOLDER ACTION.  THE HEXION RELEASORS ALSO
ACKNOWLEDGE THAT NOTHING CONTAINED IN THIS AGREEMENT SHALL IN ANY WAY NEGATE OR
REDUCE OR OTHERWISE AFFECT THE RIGHTS OF INDEMNIFICATION OF JOSHUA J. HARRIS OR
CRAIG O. MORRISON OR ANY OTHER APOLLO RELEASEE UNDER APPLICABLE LAW, INCLUDING
ANY CONTRACTUAL AGREEMENTS, OR THE BY-LAWS OR ARTICLES OF INCORPORATION OF
HEXION.


 


(B)                                 UPON FULL AND FINAL PAYMENT OF ALL AMOUNTS
DUE HUNTSMAN UNDER PARAGRAPH 3 ABOVE, THE APOLLO PARTIES ON BEHALF OF THEMSELVES
AND EACH OF THEIR PARENTS, AFFILIATES, PREDECESSORS, SUCCESSORS AND ASSIGNS, AND
ON BEHALF OF THEIR RESPECTIVE CURRENT AND FORMER OFFICERS, DIRECTORS, MANAGERS,
MEMBERS, EMPLOYEES, AGENTS, SECURITY HOLDERS, ATTORNEYS AND OTHER
REPRESENTATIVES IN THEIR CAPACITIES AS SUCH (COLLECTIVELY, THE “APOLLO
RELEASORS”), HEREBY RELEASE, ACQUIT, AND FOREVER DISCHARGE THE HUNTSMAN
RELEASEES AND THE HEXION PARTIES AND THEIR PARENTS, AFFILIATES, PREDECESSORS,
SUCCESSORS AND ASSIGNS, AND ITS AND THEIR RESPECTIVE CURRENT AND FORMER
OFFICERS, DIRECTORS, EMPLOYEES, CONTRACTORS, SUBCONTRACTORS, AGENTS, SECURITY
HOLDERS, ATTORNEYS AND OTHER REPRESENTATIVES IN THEIR CAPACITIES AS SUCH
(COLLECTIVELY, THE “HEXION RELEASEES”) FROM ANY AND ALL ACTIONS, CAUSES OF
ACTION, COUNTERCLAIMS, SUITS, DEBTS, SUMS OF MONEY, ACCOUNTS, CONTRACTS,
AGREEMENTS, PROMISES, CONTRIBUTION, INDEMNIFICATION, DAMAGES, JUDGMENTS,
EXECUTIONS

 

9

--------------------------------------------------------------------------------


 


AND DEMANDS WHATSOEVER, AT LAW, IN EQUITY OR OTHERWISE, WHICH THE APOLLO
RELEASORS, OR ANY OF THEM, NOW OR HEREAFTER CAN, SHALL OR MAY HAVE AGAINST THE
HUNTSMAN RELEASEES AND/OR THE HEXION RELEASEES, OR ANY OF THEM, WHETHER KNOWN OR
UNKNOWN, FROM THE BEGINNING OF THE WORLD TO THE DATE OF THIS AGREEMENT;
PROVIDED, HOWEVER, THAT THIS RELEASE DOES NOT EXTEND TO CLAIMS ARISING OUT OF
ORDINARY COURSE OF BUSINESS COMMERCIAL DEALINGS BETWEEN THE APOLLO RELEASORS AND
EITHER THE HEXION RELEASEES OR THE HUNTSMAN RELEASEES.  THE CLAIMS RELEASED BY
THE APOLLO RELEASORS AGAINST THE HEXION RELEASEES PURSUANT TO THIS PARAGRAPH
INCLUDE BUT ARE NOT LIMITED TO ANY AND ALL CLAIMS THAT THE APOLLO RELEASORS MAY
HAVE AGAINST JOSHUA J. HARRIS OR CRAIG O. MORRISON AND RIGHTS OF CONTRIBUTION
THAT THE APOLLO RELEASORS MAY HAVE AGAINST JOSHUA J. HARRIS OR CRAIG O. MORRISON
ARISING FROM THE HUNTSMAN SHAREHOLDER ACTION.  THE APOLLO RELEASORS ALSO
ACKNOWLEDGE THAT NOTHING CONTAINED IN THIS AGREEMENT SHALL IN ANY WAY NEGATE OR
REDUCE OR OTHERWISE AFFECT THE OBLIGATIONS OF INDEMNIFICATION OF ANY OF THE
HEXION RELEASEES TO JOSHUA J. HARRIS OR CRAIG O. MORRISON OR ANY OTHER APOLLO
RELEASOR UNDER APPLICABLE LAW, INCLUDING ANY CONTRACTUAL AGREEMENTS, OR THE
BY-LAWS OR ARTICLES OF INCORPORATION OF HEXION.


 


(C)                                  UPON FULL AND FINAL PAYMENT OF ALL AMOUNTS
DUE HUNTSMAN UNDER PARAGRAPH 3 ABOVE, INCLUDING PURCHASE OF THE CONVERTIBLE
NOTES, THE HUNTSMAN PARTIES AND THE HUNTSMAN FAMILY SHAREHOLDERS ON BEHALF OF
THEMSELVES AND THEIR PARENTS, AFFILIATES, PREDECESSORS, SUCCESSORS AND ASSIGNS,
AND ON BEHALF OF THEIR RESPECTIVE CURRENT AND FORMER OFFICERS, DIRECTORS,
TRUSTEES, BENEFICIARIES, EMPLOYEES, AGENTS, SECURITY HOLDERS, ATTORNEYS AND
OTHER REPRESENTATIVES IN THEIR CAPACITIES AS SUCH (COLLECTIVELY, THE “HUNTSMAN
RELEASORS”), HEREBY RELEASE, ACQUIT, AND FOREVER DISCHARGE THE APOLLO

 

10

--------------------------------------------------------------------------------


 


RELEASEES AND THE HEXION RELEASEES FROM ANY AND ALL ACTIONS, CAUSES OF ACTION,
COUNTERCLAIMS, SUITS, DEBTS, SUMS OF MONEY, ACCOUNTS, CONTRACTS, AGREEMENTS,
PROMISES, CONTRIBUTION, INDEMNIFICATION, DAMAGES, JUDGMENTS, EXECUTIONS AND
DEMANDS WHATSOEVER, AT LAW, IN EQUITY OR OTHERWISE, WHICH THE HUNTSMAN
RELEASORS, OR ANY OF THEM, NOW OR HEREAFTER CAN, SHALL OR MAY HAVE AGAINST THE
HEXION RELEASEES AND/OR THE APOLLO RELEASEES, OR ANY OF THEM, FOR, WHETHER KNOWN
OR UNKNOWN, FROM THE BEGINNING OF THE WORLD TO THE DATE OF THIS AGREEMENT;
PROVIDED, HOWEVER, THAT THIS RELEASE DOES NOT EXTEND TO CLAIMS ARISING OUT OF
ORDINARY COURSE OF BUSINESS COMMERCIAL DEALINGS BETWEEN THE HUNTSMAN RELEASORS
AND EITHER THE HEXION RELEASEES OR THE APOLLO RELEASEES.  THE CLAIMS RELEASED BY
THE HUNTSMAN RELEASORS AGAINST THE APOLLO RELEASEES AND THE HEXION RELEASEES
PURSUANT TO THIS PARAGRAPH INCLUDE BUT ARE NOT LIMITED TO ANY AND ALL CLAIMS
THAT JON M. HUNTSMAN, PETER HUNTSMAN AND THE HUNTSMAN FAMILY SHAREHOLDERS, EACH
AND ALL AS SHAREHOLDERS OF HUNTSMAN, MAY HAVE IN THE HUNTSMAN SHAREHOLDER ACTION
OR AS A RESULT OF ANY SETTLEMENT OF THE HUNTSMAN SHAREHOLDER ACTION AND, WITH
RESPECT TO PETER HUNTSMAN AND JON M. HUNTSMAN, TO THE EXTENT OF THEIR BENEFICIAL
OWNERSHIP INTERESTS IN ANY SHARES OF HUNTSMAN COMMON STOCK HELD BY THE HMP
EQUITY TRUST.


 


(D)                                 THE CLAIMS RELEASED PURSUANT TO THIS
PARAGRAPH 5 INCLUDE BUT ARE NOT LIMITED TO ALL CLAIMS, IF ANY, THE HEXION AND
APOLLO RELEASEES MAY HAVE THAT ARE IN ANY WAY RELATED TO THE APRIL 29, 2006 FIRE
AT THE PORT ARTHUR BASE CHEMICALS LIGHT OLEFINS UNIT IN THE AROMATIC AND OLEFINS
PLANT IN PORT ARTHUR, TEXAS (THE “APRIL 29, 2006 FIRE”), INCLUDING CLAIMS IN
CONNECTION WITH: (I) ACE AM. INS. CO., ET AL. V. HUNTSMAN CORP. AND IRIC, U.S.
DISTRICT COURT SOUTHERN DISTRICT OF TEXAS; CIVIL ACTION NO. 4:07-CV-02796,
(II) HUNTSMAN CORP. AND IRIC V. ACE AM. INS. CO., ET AL., U.S. DISTRICT COURT

 

11

--------------------------------------------------------------------------------


 


SOUTHERN DISTRICT OF TEXAS, CIVIL ACTION NO. 4:08-CV-1542, (III) ANY INSURANCE
PROCEEDS OR OTHER MONIES RECEIVED BY HUNTSMAN THROUGH THE ADJUSTMENT PROCESS, BY
SETTLEMENT OR OTHERWISE IN CONNECTION WITH THE APRIL 29, 2006 FIRE, OR (IV) THE
ADJUSTMENT OR PAYMENT OF INSURANCE PROCEEDS IN CONNECTION WITH THE APRIL 29,
2006 FIRE.


 


(E)                                  NOTHING IN THIS AGREEMENT IS INTENDED OR
SHALL BE CONSTRUED TO RELEASE OR DISCHARGE ANY OF THE PARTIES FROM ANY
OBLIGATION SET FORTH, OR LIABILITY FOR ANY REPRESENTATION OR WARRANTY MADE, IN
THIS AGREEMENT, ANNEX A OR B ATTACHED HERETO, OR ANY AGREEMENTS ENTERED INTO IN
CONNECTION WITH THE PURCHASE PROVIDED FOR IN PARAGRAPH 3(A) OF THIS AGREEMENT OR
THE FINANCING PROVIDED FOR IN PARAGRAPH 3(F) OF THIS AGREEMENT.


 


(F)                                    NOTHING IN THIS AGREEMENT IS INTENDED OR
SHALL BE CONSTRUED TO RELEASE OR WAIVE ANY CLAIMS THAT THE PARTIES HAVE AGAINST
THE BANKS.


 


6.                                      COVENANT NOT TO SUE.  EACH OF THE
PARTIES COVENANTS, ON BEHALF OF ITSELF AND, IN THE CASE OF THE HUNTSMAN PARTIES,
ON BEHALF OF THE HUNTSMAN RELEASORS; IN THE CASE OF THE APOLLO PARTIES, ON
BEHALF OF THE APOLLO RELEASORS; AND IN THE CASE OF THE HEXION PARTIES, ON BEHALF
OF THE HEXION RELEASORS, NOT TO BRING ANY CLAIM OR CAUSE OF ACTION RELEASED
PURSUANT TO PARAGRAPH 5 OF THIS AGREEMENT BEFORE ANY COURT, ARBITRATOR, OR OTHER
TRIBUNAL IN ANY JURISDICTION, WHETHER AS A CLAIM, CROSS-CLAIM, COUNTERCLAIM OR
OTHERWISE.  ANY PARTY RELEASED PURSUANT TO PARAGRAPH 5 OF THIS AGREEMENT MAY
PLEAD THIS AGREEMENT AS A COMPLETE BAR TO ANY SUCH CLAIM, CAUSE OF ACTION OR
DEFENSE BROUGHT IN DEROGATION OF THIS COVENANT NOT TO SUE.


 


7.                                      INDEMNIFICATION.


 


(A)                                  HUNTSMAN SHALL INDEMNIFY AND HOLD THE
HEXION RELEASEES AND APOLLO RELEASEES HARMLESS FROM ANY CLAIM FOR
INDEMNIFICATION OR CONTRIBUTION OR ANY

 

12

--------------------------------------------------------------------------------


 


OTHER CLAIM ASSERTED AGAINST EITHER THE HEXION RELEASEES OR THE APOLLO RELEASEES
BY ANY OF CREDIT SUISSE, CAYMAN ISLANDS BRANCH, CREDIT SUISSE SECURITIES (USA)
LLC, DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, DEUTSCHE BANK AG NEW YORK BRANCH,
DEUTSCHE BANK SECURITIES INC., AND DEUTSCHE BANK TRUST COMPANY AMERICAS, OR ANY
OF THEIR RESPECTIVE AFFILIATES OR ASSIGNEES (COLLECTIVELY, THE “BANKS”), THAT IN
ANY WAY RELATES TO OR ARISES OUT OF ANY CLAIMS MADE BY THE HUNTSMAN PARTIES
AGAINST THE BANKS (COLLECTIVELY, THE “INDEMNIFIED MATTERS”).  SUCH
INDEMNIFICATION BY HUNTSMAN SHALL INCLUDE BUT IS NOT LIMITED TO THE CLAIM FOR
INDEMNIFICATION ASSERTED BY THE BANKS AGAINST HEXION IN THE NEW YORK ACTION
AGAINST THE BANKS, AND THE CLAIM FOR CONTRIBUTION ASSERTED BY THE BANKS AGAINST
THE APOLLO PARTIES IN THE TEXAS ACTION AGAINST THE BANKS; PROVIDED, HOWEVER,
THAT HUNTSMAN WILL NOT BE REQUIRED TO INDEMNIFY THE APOLLO PARTIES OR THE HEXION
PARTIES FOR ANY LEGAL FEES OR EXPENSES INCURRED BY THE BANKS.  THE AGGREGATE
AMOUNT PAID BY HUNTSMAN TO THE HEXION RELEASEES AND/OR THE APOLLO RELEASEES
PURSUANT TO THE TERMS OF THIS PARAGRAPH SHALL NOT EXCEED THE AMOUNTS OF
HUNTSMAN’S RECOVERY COLLECTED, IF ANY, IN THE TEXAS ACTION AGAINST THE BANKS NET
OF ATTORNEY FEES, COSTS AND EXPENSES RELATED TO THE TEXAS ACTION AGAINST THE
BANKS.  NOTWITHSTANDING THE FOREGOING, THE HEXION RELEASEES AND APOLLO RELEASEES
SHALL BEAR AND NOT BE INDEMNIFIED FOR THEIR OWN ATTORNEYS FEES AND EXPENSES IN
DEFENDING SUCH BANKS’ CLAIMS.


 


(B)                                 IN FURTHERANCE OF BUT WITHOUT LIMITING ITS
INDEMNIFICATION OBLIGATION, HUNTSMAN AGREES THAT IT WILL REDUCE OR CREDIT,
AGAINST ANY JUDGMENT OR SETTLEMENT THAT IT MAY OBTAIN AGAINST ANY OF THE BANKS,
AN AMOUNT EQUAL TO THE FULL AMOUNT OF ANY JUDGMENT THAT THE BANKS MAY AT ANY
TIME OBTAIN OR HAVE OBTAINED AGAINST ANY OF THE HEXION RELEASEES OR APOLLO
RELEASEES ON ANY CLAIM, INCLUDING ANY CLAIM FOR

 

13

--------------------------------------------------------------------------------


 


CONTRIBUTION OR INDEMNIFICATION, THAT IN ANY WAY RELATES TO OR ARISES OUT OF ANY
OF THE INDEMNIFIED MATTERS.


 


(C)                                  IN THE EVENT HUNTSMAN SETTLES ANY CLAIM
AGAINST ANY OF THE BANKS THAT IN ANY WAY RELATES TO OR ARISES OUT OF ANY OF THE
INDEMNIFIED MATTERS, HUNTSMAN SHALL OBTAIN A RELEASE IN FAVOR OF THE HEXION
RELEASEES AND THE APOLLO RELEASEES OF ANY AND ALL LIABILITY THAT ANY OF THE
HEXION RELEASEES OR THE APOLLO RELEASEES MAY HAVE TO ANY OF THE BANKS THAT
ARISES OUT OF THE INDEMNIFIED MATTERS.


 


(D)                                 HUNTSMAN SHALL TAKE ALL APPROPRIATE AND
NECESSARY ACTIONS (INCLUDING DELAYING DISTRIBUTION OF AMOUNTS PAYABLE UNDER A
JUDGMENT) SO AS TO ASSURE THE FULL AND COMPLETE EFFECTUATION OF THE PROTECTIONS
SET FORTH IN THIS SECTION OF THE SETTLEMENT AGREEMENT.  IT IS AGREED THAT ANY
BREACH OF THE OBLIGATIONS SET FORTH IN THIS PARAGRAPH 7 WILL RESULT IN
IRREPARABLE INJURY TO THE HEXION RELEASEES AND THE APOLLO RELEASEES AND THAT
HUNTSMAN SHALL BE SUBJECT TO (IN ADDITION TO AND WITHOUT LIMITING ANY OTHER
AVAILABLE REMEDIES) INJUNCTIVE RELIEF AND SHALL BE LIABLE FOR ALL ATTORNEYS’
FEES, COSTS AND EXPENSES INCURRED IN CONNECTION WITH PROCURING INJUNCTIVE RELIEF
OR OTHERWISE ENFORCING THE OBLIGATIONS SET FORTH HEREIN.


 

(e)                                                                                 
The Hexion Releasees and the Apollo Releasees agree to use diligent efforts to
vigorously defend and contest any claim, action or proceeding in respect of
which indemnification could be sought under this Paragraph 7.  The Hexion
Releases and the Apollo Releasees agree that they will not settle, compromise or
consent to the entry of any judgment with respect to any claim, action or
proceeding in respect of which indemnification could be sought under this
Paragraph 7 without the prior written consent of the Huntsman Parties, which
consent shall not be unreasonably withheld.

 

14

--------------------------------------------------------------------------------


 


8.                                      REPRESENTATIONS AND WARRANTIES.


 


(A)                                  EACH OF THE PARTIES ACKNOWLEDGES, AGREES,
REPRESENTS AND WARRANTS TO THE OTHER PARTIES AND THE RELEASEES HEREUNDER THAT:


 


(I)                                     IT HAS NOT HERETOFORE ASSIGNED OR
TRANSFERRED, OR PURPORTED TO ASSIGN OR TRANSFER, TO ANY PERSON OR ENTITY ANY
CLAIM OR CAUSE OF ACTION RELEASED PURSUANT TO PARAGRAPH 5 OF THIS AGREEMENT;


 


(II)                                  THERE ARE NO LIENS OR CLAIMS OF LIEN, OR
ASSIGNMENTS IN LAW OR EQUITY OR OTHERWISE, OF OR AGAINST ANY CLAIM OR CAUSE OF
ACTION RELEASED PURSUANT TO PARAGRAPH 5 OF THIS AGREEMENT;


 


(III)                               IT HAS DULY EXECUTED AND DELIVERED THIS
AGREEMENT AND IS FULLY AUTHORIZED TO ENTER INTO AND PERFORM THIS AGREEMENT AND
EVERY TERM HEREOF;


 


(IV)                              IT HAS BEEN REPRESENTED BY LEGAL COUNSEL IN
THE NEGOTIATION AND JOINT PREPARATION OF THIS AGREEMENT, HAS RECEIVED ADVICE
FROM LEGAL COUNSEL IN CONNECTION WITH THIS AGREEMENT AND IS FULLY AWARE OF THIS
AGREEMENT’S PROVISIONS AND LEGAL EFFECT;


 


(V)                                 IT ENTERS INTO THIS AGREEMENT FREELY,
WITHOUT COERCION, AND BASED ON ITS OWN JUDGMENT AND NOT IN RELIANCE UPON ANY
REPRESENTATIONS OR PROMISES MADE BY THE OTHER PARTY, APART FROM THOSE SET FORTH
IN THIS AGREEMENT; AND


 


(VI)                              IT HAS THE AUTHORITY, AND HAS OBTAINED ALL
NECESSARY APPROVALS, INCLUDING BUT NOT LIMITED TO APPROVAL OF THE PARTIES’
RESPECTIVE BOARDS OF DIRECTORS, AS NECESSARY, TO ENTER INTO THIS AGREEMENT AND
ALL THE RELEASES, UNDERTAKINGS, COVENANTS, REPRESENTATIONS, WARRANTIES AND OTHER
OBLIGATIONS AND PROVISIONS CONTAINED IN THIS AGREEMENT.

 

15

--------------------------------------------------------------------------------


 


(B)                                 EACH OF THE PARTIES ACKNOWLEDGES THE
MATERIALITY OF THE FOREGOING REPRESENTATIONS AND WARRANTIES.


 


9.                                      NO ADMISSION OR ACKNOWLEDGEMENT.  THE
HEXION PARTIES AND THE APOLLO PARTIES, ON THE ONE HAND, AND THE HUNTSMAN
PARTIES, ON THE OTHER HAND, DENY AND IN NO WAY ADMIT ANY LIABILITY TO EACH OTHER
WITH RESPECT TO ANY AND ALL MATTERS THAT WERE OR COULD HAVE BEEN ALLEGED IN THE
LITIGATIONS.  THIS AGREEMENT HAS BEEN MADE TO SPARE THE PARTIES THE BURDEN AND
EXPENSE OF FURTHER LITIGATION AND SHALL NOT BE CONSIDERED AN ADMISSION OF FACT,
ISSUE OF LAW OR LIABILITY BY ANY PARTY FOR ANY PURPOSE.


 


10.                               MUTUAL NON-DISPARAGEMENT.  THE HUNTSMAN
PARTIES SHALL NOT MAKE OR KNOWINGLY ENCOURAGE ANY OTHER PERSON TO MAKE ANY
PUBLIC OR PRIVATE STATEMENT, WHETHER WRITTEN OR ORAL, THAT DISPARAGES, DEFAMES,
IS DEROGATORY ABOUT, OR MISREPRESENTS THE RIGHTS OF THE HEXION PARTIES AND/OR
THE APOLLO PARTIES IN CONNECTION WITH THE MATTERS ALLEGED IN OR THAT ARE THE
SUBJECT OF THE LITIGATIONS.  NEITHER THE HEXION PARTIES NOR THE APOLLO PARTIES
SHALL MAKE OR KNOWINGLY ENCOURAGE ANY OTHER PERSON TO MAKE, ANY PUBLIC OR
PRIVATE STATEMENT, WHETHER WRITTEN OR ORAL, THAT DISPARAGES, DEFAMES, IS
DEROGATORY ABOUT, OR MISREPRESENTS THE RIGHTS OF HUNTSMAN IN CONNECTION WITH THE
MATTERS ALLEGED IN OR THAT ARE THE SUBJECT OF THE LITIGATIONS. NOTHING HEREIN
PREVENTS ANY PARTY FROM TAKING ANY POSITION OR MAKING ANY STATEMENT IN THE
LITIGATIONS.


 


11.                               ANNOUNCEMENT OF SETTLEMENT.  IMMEDIATELY
FOLLOWING THE EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF HUNTSMAN, HEXION
AND APOLLO SHALL ISSUE A PRESS RELEASE ANNOUNCING THE EXECUTION OF THIS
AGREEMENT, WHICH PRESS RELEASES SHALL BE SUBJECT TO THE PRIOR REVIEW AND
APPROVAL OF THE OTHER PARTIES.  OTHER THAN AS A PARTY MAY DETERMINE IS NECESSARY
TO RESPOND TO ANY LEGAL OR REGULATORY PROCESS OR

 

16

--------------------------------------------------------------------------------


 


PROCEEDING OR TO GIVE APPROPRIATE TESTIMONY OR FILE ANY NECESSARY DOCUMENTS IN
ANY LEGAL OR REGULATORY PROCEEDING OR AS MAY BE REQUIRED BY LAW, EACH OF THE
PARTIES WILL USE ITS COMMERCIALLY REASONABLE EFFORTS NOT TO MAKE ANY PUBLIC
STATEMENTS (INCLUDING IN ANY FILING WITH THE SEC OR ANY OTHER REGULATORY OR
GOVERNMENTAL AGENCY, INCLUDING ANY STOCK EXCHANGE) THAT ARE INCONSISTENT WITH,
OR OTHERWISE CONTRARY TO, THE JOINTLY APPROVED STATEMENTS IN THE PRESS
RELEASE(S) ISSUED PURSUANT TO THIS PARAGRAPH 11.


 


12.                               CHOICE OF LAW.  THIS AGREEMENT AND ALL MATTERS
ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND ALL TRANSACTIONS AND EVENTS
CONTEMPLATED HEREBY OR THEREBY, SHALL BE GOVERNED BY, AND CONSTRUED, PERFORMED,
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT
GIVING EFFECT TO ITS CONFLICTS OR CHOICE OF LAW RULES.


 


13.                               JURISDICTION.  ANY ACTION OR PROCEEDING
ASSERTING ANY CLAIM OF ANY KIND BETWEEN THE PARTIES OR BROUGHT BY ANY PARTY IN
ANY WAY ARISING FROM OR RELATED TO, OR TO ENFORCE, THIS AGREEMENT OR ANY TERM
HEREOF SHALL BE BROUGHT EXCLUSIVELY IN THE COURT OF CHANCERY OF THE STATE OF
DELAWARE OR, IF THAT COURT LACKS JURISDICTION, THE SUPERIOR COURT OF THE STATE
OF DELAWARE.  THE PARTIES UNCONDITIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY IN
ANY SUCH ACTION OR PROCEEDING.


 


14.                               GENERAL PROVISIONS.


 


(A)                                  NO THIRD PARTY BENEFICIARIES.  EXCEPT AS
PROVIDED IN PARAGRAPHS 5, 6, 7 AND 8 OF THIS AGREEMENT, NOTHING IN THIS
AGREEMENT IS INTENDED TO OR SHALL BE CONSTRUED TO GIVE TO ANY PERSON OR ENTITY,
OTHER THAN THE PARTIES, ANY LEGAL OR EQUITABLE RIGHT, REMEDY, OR CLAIM UNDER OR
IN RESPECT OF THIS AGREEMENT OR ANY PROVISIONS CONTAINED HEREIN.

 

17

--------------------------------------------------------------------------------


 


(B)           ASSIGNMENT.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS. 
THIS AGREEMENT SHALL NOT BE ASSIGNABLE EXCEPT BY OPERATION OF LAW OR BY MUTUAL
WRITTEN CONSENT OF THE PARTIES.  ANY ASSIGNMENT IN DEROGATION OF THIS PROVISION
SHALL BE NULL AND VOID.


 


(C)           SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION AND TERM OF THIS
AGREEMENT SHALL BE INTERPRETED IN SUCH A MANNER AS TO BE VALID AND ENFORCEABLE. 
IN THE EVENT THAT ANY SUCH PROVISION OR TERM SHOULD BE DETERMINED TO BE OR
RENDERED INVALID OR UNENFORCEABLE, ALL OTHER PROVISIONS AND TERMS OF THIS
AGREEMENT SHALL REMAIN UNAFFECTED TO THE EXTENT PERMITTED BY LAW.


 


(D)           CONFIDENTIALITY.  THIS AGREEMENT AND ALL CORRESPONDENCE RELATED
HERETO ARE INTENDED TO BE CONFIDENTIAL TO THE PARTIES, AND EXCEPT AS
SPECIFICALLY PROVIDED HEREIN, NO PARTY SHALL PUBLISH, REPRODUCE, TRANSMIT OR
DISCLOSE ANY OF THE INFORMATION CONTAINED IN THIS AGREEMENT OR ANY RELATED
CORRESPONDENCE (HEREINAFTER “CONFIDENTIAL INFORMATION”) TO ANY NON-PARTY WITHOUT
THE PRIOR WRITTEN CONSENT OF THE NON-DISCLOSING PARTY.  SUCH OBLIGATION SHALL
NOT APPLY TO DISCLOSURES TO PROFESSIONAL ADVISERS OF THE PARTIES OR THEIR
RESPECTIVE INSURERS OR ACCOUNTANTS, OR TO ANY INFORMATION PUBLICLY DISCLOSED
PURSUANT TO PARAGRAPH 11.  IN ADDITION, SUCH OBLIGATIONS SHALL NOT APPLY TO
DISCLOSURES REQUIRED BY ANY APPROPRIATE GOVERNMENTAL AUTHORITY HAVING SPECIFIC
JURISDICTION OR TO THE EXTENT REQUIRED BY APPLICABLE LAW OR ANY APPLICABLE
LISTING AGREEMENT WITH ANY SECURITIES EXCHANGE; PROVIDED, HOWEVER, THAT PRIOR TO
ANY SUCH DISCLOSURE THE DISCLOSING PARTY SHALL:  (I) PROVIDE THE NON-DISCLOSING
PARTY WITH TIMELY ADVANCE WRITTEN NOTICE OF ITS INTENT TO SO DISCLOSE; (II) USE
REASONABLE EFFORTS TO MINIMIZE

 

18

--------------------------------------------------------------------------------


 


THE AMOUNT OF CONFIDENTIAL INFORMATION TO BE PROVIDED IN A MANNER CONSISTENT
WITH THE INTERESTS OF THE NON-DISCLOSING PARTY AND THE REQUIREMENTS OF THE
GOVERNMENTAL AUTHORITY INVOLVED; AND (III) USE REASONABLE EFFORTS (WHICH SHALL
INCLUDE, TO THE EXTENT REASONABLY PRACTICABLE, PARTICIPATION BY THE
NON-DISCLOSING PARTY IN DISCUSSIONS WITH THE GOVERNMENTAL AUTHORITY INVOLVED) TO
SECURE CONFIDENTIAL TREATMENT OF THE CONFIDENTIAL INFORMATION TO BE PROVIDED.


 


(E)           AMENDMENTS.  NO PROVISION OR TERM OF THIS AGREEMENT SHALL BE
AMENDED, WAIVED, DISCHARGED OR TERMINATED EXCEPT BY AN INSTRUMENT IN WRITING
SIGNED BY THE PARTIES EXPRESSLY REFERRING TO THE PROVISION OR TERM OF THIS
AGREEMENT TO WHICH SUCH INSTRUMENT RELATES; AND NO SUCH AMENDMENT OR WAIVER
SHALL EXTEND TO, OR AFFECT OR IMPAIR ANY RIGHT WITH RESPECT TO, ANY OBLIGATION
THAT IS NOT DEALT WITH EXPRESSLY THEREIN.  NO COURSE OF DEALING OR DELAY OR
OMISSION ON THE PART OF ANY OF THE PARTIES IN EXERCISING ANY RIGHT UNDER OR
PURSUANT TO THIS AGREEMENT SHALL OPERATE AS A WAIVER THEREOF OR OTHERWISE BE
PREJUDICIAL THERETO.


 


(F)            COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED SIMULTANEOUSLY OR
IN ACTUAL OR TELECOPIED COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL,
BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


(G)           ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER WITH THE ANNEXES
HERETO, REPRESENTS THE ENTIRE AGREEMENT BETWEEN THE PARTIES CONCERNING THE
SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR WRITTEN OR ORAL NEGOTIATIONS,
REPRESENTATIONS AND AGREEMENTS WITH RESPECT THERETO.  NO PARTY IS RELYING ON ANY
STATEMENT OR REPRESENTATION OTHER THAN AS EXPLICITLY STATED IN THIS AGREEMENT.

 

19

--------------------------------------------------------------------------------


 

 

HEXION SPECIALTY CHEMICALS, INC.

 

 

 

By:

  /s/ Craig O. Morrison

 

 

Name: Craig O. Morrison

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

HEXION LLC

 

 

 

By:

  /s/ Craig O. Morrison

 

 

Name: Craig O. Morrison

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

NIMBUS MERGER SUB INC.

 

 

 

By:

  /s/ Craig O. Morrison

 

 

Name: Craig O. Morrison

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

  /s/ Craig O. Morrison

 

Craig O. Morrison

 

 

 

 

 

APOLLO INVESTMENT FUND IV, L.P.

 

 

 

By:

Apollo Advisors IV, L.P., its general

 

 

partner

 

 

 

By:

Apollo Capital Management IV, Inc., its

 

 

general partner

 

 

 

 

 

By:

  /s/ John J. Suydam

 

 

Name: John J. Suydam

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

APOLLO OVERSEAS PARTNERS IV, L.P.

 

 

 

By:

Apollo Advisors IV, L.P., its managing

 

 

partner

 

 

 

 

 

By:

Apollo Capital Management IV, Inc., its

 

 

general partner

 

 

 

 

 

By:

  /s/ John J. Suydam

 

 

Name:

John J. Suydam

 

 

Title:

Vice President

 

 

 

 

 

 

 

APOLLO INVESTMENT FUND VI, L.P.

 

 

 

 

 

By:

Apollo Advisors VI, L.P., its general

 

 

partner

 

 

 

 

 

By:

Apollo Capital Management VI, LLC,

 

 

its general partner

 

 

 

 

 

By:

  /s/ John J. Suydam

 

 

Name:

John J. Suydam

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

APOLLO OVERSEAS PARTNERS VI, L.P.

 

 

 

By:

Apollo Advisors VI, L.P.,

 

 

its managing general partner

 

 

 

 

 

By:

Apollo Capital Management VI, LLC,

 

 

its general partner

 

 

 

 

 

By:

  /s/ John J. Suydam

 

 

Name:

John J. Suydam

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

APOLLO OVERSEAS PARTNERS

 

(DELAWARE) VI, L.P.

 

 

 

By:

Apollo Advisors VI, L.P.,

 

 

its general partner

 

 

 

By:

Apollo Capital Management VI, LLC,

 

 

its general partner

 

 

 

 

 

By:

  /s/ John J. Suydam

 

 

Name:

John J. Suydam

 

 

Title:

Vice President

 

 

 

 

 

APOLLO OVERSEAS PARTNERS

 

(DELAWARE 892) VI, L.P.

 

 

 

By:

Apollo Advisors VI, L.P.,

 

 

its general partner

 

 

 

By:

Apollo Capital Management VI, LLC,

 

 

its general partner

 

 

 

 

 

By:

  /s/ John J. Suydam

 

 

Name:

John J. Suydam

 

 

Title:

Vice President

 

 

 

 

 

APOLLO OVERSEAS PARTNERS

 

(GERMANY) VI, L.P.

 

 

 

By:

Apollo Advisors VI, L.P.,

 

 

its managing general partner

 

 

 

By:

Apollo Capital Management VI, LLC,

 

 

its general partner

 

 

 

 

 

By:

  /s/ John J. Suydam

 

 

Name:

John J. Suydam

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

APOLLO INVESTMENT FUND V, L.P.

 

 

 

By:

Apollo Advisors V, L.P.,

 

 

its general partner

 

 

 

By:

Apollo Capital Management V, Inc.,

 

 

its general partner

 

 

 

 

 

By:

  /s/ John J. Suydam

 

 

Name:

John J. Suydam

 

 

Title:

Vice President

 

 

 

APOLLO OVERSEAS PARTNERS V, L.P.

 

 

 

By:

Apollo Advisors V, L.P.,

 

 

its managing general partner

 

 

 

 

By:

Apollo Capital Management V, Inc.,

 

 

its general partner

 

 

 

 

 

By

  /s/ John J. Suydam

 

 

Name:

John J. Suydam

 

 

Title:

Vice President

 

 

 

 

 

APOLLO NETHERLANDS PARTNERS V(A),

 

L.P.

 

 

 

By:

Apollo Advisors V, L.P.,

 

 

its managing general partner

 

 

 

 

By:

Apollo Capital Management V, Inc.,

 

 

 its general partner

 

 

 

 

 

 

 

By:

  /s/ John J. Suydam

 

 

Name:

John J. Suydam

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

APOLLO NETHERLANDS PARTNERS V(B),

 

L.P.

 

 

 

By:

Apollo Advisors V, L.P.,

 

 

its managing general partner

 

 

 

 

By:

 

Apollo Capital Management V, Inc.,

 

 

 

its general partner

 

 

 

 

 

 

By:

 

  /s/ John J. Suydam

 

 

 

Name: John J. Suydam

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

APOLLO GERMAN PARTNERS V

 

GMBH & CO., KG

 

 

 

By:

Apollo Advisors V, L.P.,

 

 

its managing limited partner

 

 

 

 

By:

 

Apollo Capital Management V, Inc.,

 

 

 

its general partner

 

 

 

 

 

 

By:

 

  /s/ John J. Suydam

 

 

 

Name: John J. Suydam

 

 

 

Title: Vice President

 

 

 

APOLLO ADVISORS IV, L.P.

 

 

 

By:

Apollo Capital Management IV, Inc., its

 

 

general partner

 

 

 

 

 

 

By:

  /s/ John J. Suydam

 

 

Name: John J. Suydam

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

APOLLO MANAGEMENT IV, L.P.

 

 

 

By:

Apollo Management, L.P., its general

 

 

partner

 

 

 

 

 

 

 

By:

Apollo Management GP, LLC, its

 

 

general partner

 

 

 

 

 

 

By:

  /s/ John J. Suydam

 

 

Name:

John J. Suydam

 

 

Title:

Vice President

 

 

 

APOLLO ADVISORS V, L.P.

 

 

 

By:

Apollo Capital Management V, Inc., its

 

 

general partner

 

 

 

 

 

 

By:

  /s/ John J. Suydam

 

 

Name:

John J. Suydam

 

 

Title:

Vice President

 

 

 

APOLLO MANAGEMENT V, L.P.

 

 

 

By:

AIF V Management, LLC, its general

 

 

partner

 

 

 

 

 

 

By:

  /s/ John J. Suydam

 

 

Name: John J. Suydam

 

 

Title: Vice President

 

 

 

APOLLO ADVISORS VI, L.P.

 

 

 

By:

Apollo Capital Management VI, LLC,

 

 

its general partner

 

 

 

 

 

 

By:

  /s/ John J. Suydam

 

 

Name: John J. Suydam

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

APOLLO MANAGEMENT VI, L.P.

 

 

 

 

 

By:

AIF VI Management, LLC,

 

 

 

its general partner

 

 

 

 

 

 

 

 

By:

  /s/ John J. Suydam

 

 

 

Name: John J. Suydam

 

 

 

Title:   Vice President

 

 

 

 

 

 

 

 

 

APOLLO MANAGEMENT, L.P.

 

 

 

 

 

By:

Apollo Management GP, LLC,

 

 

 

its general partner

 

 

 

 

 

 

 

 

By:

  /s/ John J. Suydam

 

 

 

Name: John J. Suydam

 

 

 

Title:   Vice President

 

 

 

 

 

 

 

 

 

APOLLO GLOBAL MANAGEMENT, LLC

 

 

 

 

 

By:

AGM Management, LLC, its Manager

 

 

 

 

 

 

 

 

 

 

By:

BRH Holdings GP, Ltd., its Sole

 

 

 

Member

 

 

 

 

 

 

 

 

 

 

By:

  /s/ John J. Suydam

 

 

 

Name: John J. Suydam

 

 

 

Title:  Vice President

 

 

 

 

 

 

 

 

 

  /s/ Leon D. Black

 

Leon D. Black

 

 

 

 

 

 

 

 

 

  /s/ Joshua J. Harris

 

Joshua J. Harris

 

--------------------------------------------------------------------------------


 

 

HUNTSMAN CORPORATION

 

 

 

By:

   /s/ Peter R. Huntsman

 

Name:

Peter R. Huntsman

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

  /s/ Jon M. Huntsman

 

Jon M. Huntsman

 

 

 

 

 

 

 

  /s/ Peter R. Huntsman

 

Peter R. Huntsman

 

 

 

 

 

HUNTSMAN FAMILY HOLDINGS

 

COMPANY LLC

 

 

 

 

 

By:

     /s/ Jon M. Huntsman

 

Name:

Jon M. Huntsman

 

Title:

Manager

 

 

 

 

 

 

 

THE JON AND KAREN HUNTSMAN

 

FOUNDATION

 

 

 

 

 

 

 

By:

     /s/ Jon M. Huntsman

 

Name:

Jon M. Huntsman

 

Title:

President

 

 

 

 

KAREN H. HUNTSMAN INHERITANCE

 

TRUST

 

 

 

 

 

 

 

By:

   /s/ Karen H. Huntsman

 

Name:

Karen H. Huntsman

 

Title:

Trustee

 

--------------------------------------------------------------------------------


 

 

HUNTSMAN FINANCIAL CORPORATION

 

 

 

 

 

By:

   /s/ Jon M. Huntsman

 

Name:

Jon M. Huntsman

 

Title:

President

 

 

 

 

 

 

 

BRYNN B. HUNTSMAN, AS CUSTODIAN UNDER THE UTAH UNIFORM TRANSFERS TO MINORS ACT,
FOR THE BENEFIT OF REBECCA BRYNN HUNTSMAN, RACHEL BRYNN HUNTSMAN, CAROLINE BRYNN
HUNTSMAN, AMBER BRYNN HUNTSMAN, VIRGINIA BRYNN HUNTSMAN, AND JAMES B. HUNTSMAN

 

 

 

 

 

   /s/ Brynn B. Huntsman

 

Brynn B. Huntsman

 

--------------------------------------------------------------------------------


 

Annex A

 

[Redacted]

 

--------------------------------------------------------------------------------


 

Annex B

 

Terms of the Huntsman Convertible Notes

 

Issuer:

 

Huntsman Corporation (“Issuer”)

 

 

 

Investor:

 

Affiliates of Apollo Investment Fund VI, L.P. (“Investor”)

 

 

 

Security:

 

7% Convertible Senior Notes (the “Notes”)

 

 

 

Principal Amount:

 

$250 million

 

 

 

Conversion:

 

The Notes shall be convertible at any time, at the option of the holder, into
the number of shares of Common Stock determined by dividing (i) the principal
amount of the Notes so converted by (ii) the Conversion Price then in effect.
The initial “Conversion Price” equals 135% of the Original Common Price, subject
to anti-dilution provisions as described further below. The “Original Common
Price” means the closing price for one share of common stock of the Issuer
(“Common Stock”) on December 10, 2008. The Issuer shall provide appropriate
notice prior to the record date for any dividend or similar payment or other
distribution on the Common Stock to the holders of the Notes to permit
conversion, and provided notice of conversion has been received by the Issuer
prior to the applicable record date, the holder will be entitled to the dividend
or other payment or distribution at such time as it is made to holders of Common
Stock. Interest payments on the Notes shall cease as of the date of notice of
conversion.

 

 

 

Interest:

 

The Notes shall bear interest at the rate of 7% per annum. Interest shall be
payable semi-annually on July 1 and January 1 of each year, beginning July 1,
2009. Interest shall be payable either in cash, or at the option of the Issuer,
by delivery of shares of Common Stock having a then current market value equal
to the interest payment.

 

The Issuer and Investor will use reasonable efforts to exempt shares issued in
payment of interest or payment of principal at maturity pursuant to the Notes
from the short-swing profit rules of Section 16 of the Exchange Act.

 

 

 

Maturity:

 

The tenth anniversary of the issue date. At maturity, the Issuer shall have the
option to pay the principal amount of the Notes in Common Stock by delivering
Common Stock having a value equal to the principal amount of such Notes, plus an
amount equal to the underwriting spread of a nationally recognized

 

--------------------------------------------------------------------------------


 

 

 

underwriter chosen by the Issuer that would be paid by a seller of such shares
at such time, in shares of Common Stock valued at the then current market price.

 

 

 

Redemption:

 

The Issuer shall be entitled to redeem the Notes in whole, for cash, at the
principal amount plus accrued and unpaid interest, at any time after the third
anniversary of the issue date provided that the closing price of the Common
Stock, for at least 20 consecutive trading days prior to such notice of
redemption, exceeds 135% of the Conversion Price then in effect. The Issuer
shall not be entitled to redeem the Notes prior to the third anniversary of the
issue date.

 

 

 

Change of Control

 

Upon a Non-Stock Change of Control, holders of Notes shall have the option, but
not the obligation, to require the Issuer to redeem Notes in whole or in part
for an amount equal to the principal amount thereof. Notes not so redeemed shall
become convertible into consideration received by Common Stockholders.

 

“Non-Stock Change of Control” means the occurrence of any of the following:
(i) the acquisition by any person or “group” (as defined in Rule 13d-3 under the
Securities and Exchange Act of 1934) of (a) more than 50% of the outstanding
voting stock of Issuer (whether by merger, stock purchase, recapitalization,
reorganization, redemption, issuance of capital stock or otherwise) or
(b) assets constituting all or substantially all of the assets of Issuer,
(ii) continuing directors (i.e., members of the Issuer’s board of directors
currently or persons who become such members subsequently and whose appointment,
election or nomination for election is duly approved by a majority of the
continuing directors on the board at the time of such approval) cease to
constitute a majority of the board, or (iii) any merger, consolidation or
reorganization, or series of such related transactions, involving the Issuer,
unless the stockholders of the Issuer immediately prior to such transaction or
transactions will own at least 50% of the combined equity and voting power of
the Issuer (or if the Issuer will not be the surviving entity in such merger,
consolidation or reorganization, such surviving entity or a parent thereof).
Notwithstanding the foregoing, no transaction described in clause (i) or
(iii) above shall be a Non-Stock Change of Control unless, in such transaction,
the outstanding shares of Common Stock are converted into or exchanged for
consideration that is less than 90% publicly traded common equity securities.

 

--------------------------------------------------------------------------------


 

Anti-Dilution:

 

The Notes shall be protected against dilution if the Issuer effects a
subdivision or combination of its outstanding Common Stock or in the event of a
reclassification, recapitalization, stock split, stock dividend or other
distribution payable in securities of the Issuer or any other person or any
dilutive Issuer self-tender offer. The Conversion Price of the Notes shall be
adjusted to prevent dilution from other dividends or distributions, except no
such adjustment shall be made with respect to (i) regular cash dividends paid on
the Common Stock in a per share amount per quarter that does not exceed $0.15
cents per quarter, (ii) any dividend or distribution made out of (or in an
amount that could be made out of) proceeds received by the Issuer or its
affiliates from any settlement or other recovery with respect to the Hexion
merger agreement and related transactions to the extent made within one year of
receipt of such proceeds, or (iii) any dividend or distribution in which the
Holders of Notes otherwise participate on an as converted basis.

 

 

 

Ranking:

 

The Notes shall rank equally with the Issuer’s other senior unsecured
indebtedness.

 

 

 

Transfer Restrictions

 

For a period of one year following issuance of the Notes (the “Lock-Up Period”),
Investor shall not, without the prior written consent of the Issuer, sell or
otherwise transfer any Notes or the Common Stock issued upon conversion thereof
(but not including Common Stock issued in lieu of interest payments) to any
unaffiliated third-party.

 

 

 

Information Rights

 

If the Issuer is no longer subject to the reporting requirements of the
Securities Exchange Act of 1934, Holders of Notes will be entitled, upon their
request, to receive (i) no later than 45 days after the end of each of the first
three fiscal quarters of each year, unaudited quarterly financial statements of
the Issuer and its consolidated subsidiaries, and (ii) no later than 90 days
after the end of each fiscal year, annual audited financial statements of the
Issuer and its consolidated subsidiaries

 

 

 

Registration Rights:

 

The Issuer will cause to be effective, promptly after the Lock-Up Period, and
thereafter maintain in effect a customary resale shelf registration statement
covering the Common Stock that may be issued upon conversion of the Notes or in
respect of interest thereon. The Issuer shall be reimbursed by the requesting
holders for registration fees incurred in connection with any such registration
and the Issuer shall be responsible for its other costs of such registration.

 

--------------------------------------------------------------------------------


 

Voting / Standstill
Agreement:

 

Apollo, Issuer and Investor shall enter into a Voting/Standstill Agreement
containing terms satisfactory to Issuer and Apollo, which terms shall include :

 

(a)                   The Apollo-related stockholders and their Affiliates shall
not beneficially own Issuer common shares or securities exercisable for or
convertible into Issuer common shares other than the shares issuable upon
conversion of the Notes, received in payment of interest or principal thereon
and shares beneficially owned on the Effective Date or otherwise pursuant to a
distribution or dividend on the Notes or shares of Common Stock issued pursuant
to the Notes.

 

(b)                  In connection with any matter in which the Apollo-related
stockholders and their Affiliates have voting rights, the Issuer shares held by
Apollo-related stockholders and their Affiliates will be voted, at the election
of Issuer, either in the manner recommended by a majority of the Issuer Board or
in the same proportion as the other Issuer shareholders. These voting
restrictions shall be applicable to any transferee of the Notes or other
securities other than transferees pursuant to (i) a firm commitment underwritten
public offering involving a broad distribution, (ii) sales in regular broker
transaction pursuant to Rule 144 or (iii) private sales to persons who after
such sale beneficially and of record own less than 5% of the Issuer’s
outstanding voting securities.

 

(c)                   Neither the Apollo-related stockholders nor any of their
Affiliates shall seek or propose to influence or control (whether through a 13D
Group or otherwise) the management, Board of Directors, policies or affairs of
Huntsman or any of its subsidiaries.

 

(d)                  Neither the Apollo-related stockholders nor any of their
Affiliates shall initiate (or solicit other Persons to initiate) or make any
public statement regarding any tender or exchange offer for voting securities or
other securities of Huntsman or any of its Subsidiaries, or any Business
Combination or recapitalization, restructuring, liquidation or dissolution
involving Huntsman or any of its Subsidiaries.

 

(e)                   Neither the Apollo-related stockholders nor any of their
Affiliates shall form, join or participate in a 13D Group (other than among
themselves) with respect to acquiring,

 

--------------------------------------------------------------------------------


 

 

 

disposing or voting of voting securities.

 

(f)                     Neither the Apollo-related stockholders nor any of their
Affiliates shall request Huntsman (or any of its directors, officers, employees
or agents), directly or indirectly, to amend or waive any of the provisions of
the Standstill/Voting Agreement (except in a manner that does not require or
result in disclosure publicly or to third parties)

 

(g)                  The Apollo-related stockholders and each of their
Affiliates shall not disclose any intention, plan or arrangement inconsistent
with any of the foregoing.

 

(h)                  Neither the Apollo-related stockholders nor any of their
Affiliates shall advise, assist or knowingly encourage any other Persons to do
any of the foregoing.

 

(i)                      Neither the Apollo-related stockholders nor any of
their Affiliates shall engage in any short sales or other derivative or hedging
activities with respect to the Notes or the Common Stock.

 

(j)                      Standstill Agreement terminates upon the later to occur
of (i) December 31, 2010 or (ii) the date on which none of the Apollo-Related
Stockholders or their Affiliates beneficially or of record own Notes or any
securities issued in respect thereof or otherwise which represent 3% or more of
the outstanding Common Stock.

 

For purposes of the foregoing paragraphs (a)-(j), with respect to Affiliates of
Apollo that are portfolio companies of Apollo investment funds (other than
Hexion Specialty Chemicals and its subsidiaries or any other portfolio company
substantially engaged in the chemical business), the obligations of Apollo and
its other Affiliates would be limited to (i) not directing or otherwise
affirmatively causing or encouraging such portfolio company to violate such
provisions, and (ii) if they become aware of a portfolio company acquiring
securities of Huntsman or otherwise violating such provisions, using reasonable
efforts to cause them to sell such securities or otherwise comply with such
provisions.

 

 

 

Documentation:

 

Subject to customary definitive documentation. Representations and warranties
shall only address customary and fundamental matters for transactions of this
type, but shall not include any disclosure or other substantive representations
about business or

 

--------------------------------------------------------------------------------


 

 

 

financial matters concerning the Issuer, and the Investor shall waive any claims
with respect to representations not expressly given.

 

 

 

Regulatory Matters:

 

The Issuer and Apollo will reasonably cooperate with respect to any required
regulatory approvals regarding the issuance of shares of Common Stock hereunder,
in order to facilitate the prompt conversion of the Notes at such time as they
may be converted, and to the extent provided herein, provide the benefits of
conversion from the date of delivery of the conversion notice, despite the fact
that there may be a delay in conversion due to regulatory approvals.

 

--------------------------------------------------------------------------------


 

Annex C

 

December    , 2008

 

Dear                      :

 

This letter memorializes our agreement as of the Effective Date of the
Settlement Agreement and Release dated December      , 2008 between and among
the Huntsman Parties, the Hexion Parties, and the Apollo Parties (capitalized
terms not otherwise defined in this letter are used as defined in the Settlement
Agreement and Release), that Huntsman shall pay the Apollo Parties an amount in
cash equal to 20% of the value of any cash and noncash consideration that is in
excess of $500 million ($500,000,000) that Huntsman may obtain or receive in
settlement in connection with any claims made by Huntsman against the Banks
arising from or relating to the Merger Agreement, the Transactions referred to
therein (including but not limited to the Financing), and related matters, such
claims including but not limited to the Texas Action Against the Banks (the
“settlement”), after Huntsman first recovers its attorneys’ fees, costs, and
expenses in making that claim; provided, however, that:

 

(1)                                  in no circumstance shall the aggregate
amount of any payments owed by Huntsman to the Apollo Parties under this letter
exceed $425 million ($425,000,000);

 

(2)                                  in the event trial commences in the Texas
Action Against the Banks, any interest on the part of the Apollo Parties shall
terminate immediately, and Huntsman shall not owe any portion of any subsequent
recovery to the Apollo Parties under this letter; and

 

(3)                                  in the event that Huntsman or any of its
subsidiaries issues a security or debt instrument to any of the Banks in
connection with the settlement, the amount of consideration deemed to be
obtained or received by Huntsman in connection therewith shall be the excess of
any of the value of the consideration provided by the Banks over the value of
the security or debt instrument issued.

 

For the purposes of this letter, the value of (1) any consideration consisting
of securities listed on a national securities exchange or traded on the NASDAQ
shall be equal to the average closing price per share of such security as
reported on such exchange or NASDAQ for the 10 trading days prior to the date of
settlement; and (2) any other form of noncash consideration shall be the full
market value of that noncash consideration as determined by a nationally
recognized independent

 

--------------------------------------------------------------------------------


 

investment banking firm mutually selected within three business days after the
Huntsman Parties advise the Apollo Parties of the settlement, by the Huntsman
Parties and the Apollo Parties, which determination shall be made by such
investment banking firm within 15 business days after the date of their
engagement.  The determination of the investment banking firm shall be binding
upon the parties.

 

Payment in full of all amounts due to Huntsman under the Settlement Agreement is
a condition precedent to the obligation to pay any sums of money pursuant to
this letter for the benefit of the Huntsman Parties and if such condition
precedent is not met prior to April 1, 2009, this letter shall terminate.  The
obligations of this letter are also separate and severable, in their entirety,
from the Settlement Agreement.  The Huntsman Parties shall not challenge in any
way the validity or enforceability of this letter or any provision thereof.  In
the event that this letter or any provision hereof is invalid or unenforceable,
or fails for any reason, it shall have no effect on the validity or
enforceability of the Settlement Agreement.

 

The provisions of the Settlement Agreement relating to Choice of Law and
Jurisdiction shall also apply to this letter.

 

This letter may be executed simultaneously or in actual or telecopied
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same letter.

 

Please countersign below to indicate your acceptance of these terms.

 

 

 

Very truly yours,

 

 

 

 

AGREED AND ACCEPTED:

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------